Citation Nr: 0214547	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right epididymitis.

2.  Entitlement to service connection for hypertension with 
chest pain.

3.   Entitlement to service connection for asthma, to include 
as secondary to service connected sinusitis.

(The issues of entitlement to service connection for back, 
neck and dental disorders, and an initial evaluation in 
excess of 10 percent and a current evaluation in excess of 30 
percent for sinusitis will be the subjects of a later 
decision.)


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1994 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the claim for service 
connection for low back disability, neck injury, right 
epididymitis, and granted service connection for sinusitis, 
with a 10 percent evaluation assigned.  This matter also 
comes before the Board from a rating decision of July 1995, 
wherein the RO denied service connection for hypertension 
with chest pain and for asthma as secondary to sinusitis.

The instant appeal has previously been considered by the 
Board.  In June 2000, the Board issued a decision denying 
service connection for a back disability, a neck injury, 
right epididymitis, dental condition including as secondary 
to service connected sinusitis and asthma, including as 
secondary to service connected sinusitis.  The Board also 
denied entitlement to an initial evaluation for service 
connected sinusitis in excess of 10 percent disabling and 
awarded a 30 percent evaluation for sinusitis effective in 
February 1995. 

While the case was pending at the United States Court of 
Appeals for Veterans Claims (CAVC), the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the CAVC vacate the June 2000 decision in light of the 
Veterans Claims Assistance Act (VCAA). Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

The CAVC granted the request in May 2001, and remanded the 
case to the Board for compliance with the directives that 
were specified by the CAVC to include consideration of the 
applicability of the VCAA.

By letter dated October 18, 2001, the Board notified the 
veteran's private attorney that his case had been transferred 
to the Board, and as provided in the CAVC's order, advised 
that the veteran may submit additional argument and evidence 
in support of the current appeal within 90 days of the of the 
letter date.

In January 2002 the veteran's representative informed the 
Board that it had just received the Board's October 2001 
notification letter due to mail delivery problems, and 
requested a 90 day extension to respond.  By letter dated 
January 25, 2002, the Board extended the deadline for 
response to April 22, 2002.  In April 2002, the veteran's 
representative requested an additional 60 day extension for 
submission of evidence and argument.  By letter dated May 23, 
2002 the Board extended the deadline for response to July 22, 
2002.  

In a June 2002 letter, the veteran advised the Board that he 
was no longer being represented by his attorney or anyone 
else in this matter and requested the case proceed without 
further extensions.  He also stated that he believed VA had 
adequate medical information needed to adjudicate his claims, 
and that he would personally contact the VA Medical Center in 
Indianapolis, Indiana to request that his most up to date 
medical evidence be sent to the Board.  By letter dated 
August 9, 2002 the Board acknowledged the veteran's 
withdrawal of representation and also provided him with 
notification that he had 90 days from the date of this letter 
to submit additional evidence.  Enclosed with this letter was 
a 90 day letter response form.  

In September 2002 the veteran sent a certified letter stating 
that he was submitting additional evidence in support of his 
claim.  He noted that the bulk of this evidence came from VA 
medical centers, and expressed a desire that this claim be 
processed as soon as possible.  He also requested that the 
additional evidence be copied. Submitted along with this 
letter was a box containing 790 pages of evidence, which was 
received at the Board in September 2002.  In a letter dated 
September 25, 2002, the Board notified the veteran that it 
had received this evidence, and was sending him copies of the 
additional evidence that he had sent to the Board.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for back, neck, and 
dental disorders, and an initial evaluation in excess of 10 
percent for sinusitis and a current evaluation in excess of 
30 percent for sinusitis, pursuant to authority granted by 67 
Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing these claims.

Aside from these deferred issues, the case is ready for 
appellate consideration.

Regarding the claim for service connection for hypertension 
with chest pain, the Board notes that the veteran alleged 
that this disorder was incurred secondary to his service-
connected sinusitis.  Because the issue of secondary service 
connection has neither been procedurally prepared or 
certified for appellate review ad is not otherwise 
inextricably intertwined with the direct service connection 
issue on appeal, the Board refers the secondary claim to the 
RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  There is no competent evidence of record showing the 
veteran has a current right epididymitis disability.  

3.  Hypertension was not shown in service or disabling to a 
compensable degree during the first post service year.

4.  The probative, competent evidence of record does not link 
post service diagnosed hypertension to active service on any 
basis.

5.  There is no probative, competent evidence of record 
showing that the veteran has asthma of service origin or 
asthma that is causally related to service-connected 
sinusitis.


CONCLUSIONS OF LAW

1.  Right epididymitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

2.  Hypertension with chest pain was not incurred in or 
aggravated by service, nor may such disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

3.  Asthma was not incurred in or aggravated by service and 
is not proximately due to, the result of, or aggravated by 
service-connected sinusitis.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  VA examinations were conducted, and 
copies of the reports associated with the file.  The veteran 
was afforded the opportunity to undergo a hearing before a 
Board member in Washington DC; he twice failed to appear at 
such a hearing scheduled for October 1999 and rescheduled for 
March 2000.   

The RO has obtained medical records from various VA medical 
providers that the veteran indicated provided treatment.  The 
RO has also attempted to obtain records from private medical 
providers the veteran indicated treated him, and has obtained 
records from various private providers as well as evidence 
used in a 1987 Workers Compensation Decision.  The RO was 
notified by some private medical providers that records were 
no longer available.  

In addition, in a letter dated in February 1995, the RO 
notified the veteran of the evidence that is necessary to 
substantiate his claims and advised him that it would seek to 
obtain any medical evidence that he had sent in a written 
consent to obtain or that he could obtain the evidence 
himself.  In the April 1994 and July 1995 rating decisions, 
the RO further notified the veteran of the evidence that is 
necessary to substantiate his claims.  In addition, the RO 
informed the veteran in August 1996 and February 1999  
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claims.  

The previous Board decision of June 2000 also advised him of 
what evidence it had and what evidence was needed to support 
his claims.  Furthermore, subsequent to the CAVC's May 2001 
determination that granted the Joint Motion for remand, the 
Board sent the veteran letters in January 2002 and April 2002 
that twice extended his deadline to submit additional 
evidence.  The Board sent a third letter to the veteran in 
August 2002 granting him an additional 90 days to submit 
evidence, after his representative withdrew from the case.  
The veteran replied in a September 2002 letter that informed 
the RO that he had taken it upon himself to obtain additional 
evidence from the VA Medical Center.  Also in September 2002 
the veteran submitted a box filled with 790 pages of 
documents that included new and duplicate medical records 
dated through 2002, medication lists, articles from medical 
journal and duplicates of various correspondences and 
adjudicatory actions.  In view of the comprehensive amount of 
evidence obtained by the veteran and recently submitted to 
the Board, it appears that all necessary evidence has been 
obtained to adjudicate these claims.  

The Board also notes that the RO correspondence and SSOCs 
advised him of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  


Factual Background

Right Epididymitis

The veteran contends that he incurred epididymitis in service 
and continues to have problems with recurrent epididymitis.

Normal findings of the genitourinary system were reported in 
the August 1979 "replacement" examination.  Service medical 
records reveal that the veteran was treated in the primary 
care clinic on March 24, 1980, for complaints of pain in the 
right testis and was assessed with epididymitis.  A day 
later, he returned to the primary clinic for pain in the left 
testes and was referred for further evaluation with a 
continued diagnosis of epididymitis.  On March 26, 1980 the 
primary care clinic noted that he was feeling no better, 
although heat helped.  

A referral to urology on the same day noted a three day 
history of epididymitis with tetracycline treatment and 
Cezoloid treatment and no relief from pain.  The physical 
examination revealed both testes to be within normal limits 
and the impression rendered was no evidence of epididymitis 
at this time.  No other findings of epididymitis were shown 
in the service and his November 1981 separation examination 
yielded normal genitourinary findings.

Post service treatment records are negative for epididymitis.  
The report from a May 1993 VA examination did note complaints 
of testicular pain.  The veteran gave a history of 
epididymitis in service and claimed that since then he has 
had occasional recurrences of this once in a while, usually 
lasting 3 or 4 days.  The diagnosis was intermittent testicle 
pain, history suggestive of epididymitis, but check also 
scrotal ultrasound.  On ultrasound examination, findings 
included normal testes, very small bilateral varicoceles, and 
small left epididymal head cyst. 

Subsequent evidence, to include VA medical records and 
private medical records submitted in September 2002, did not 
reveal any evidence of treatment for epididymitis.  


Hypertension with Chest Pain

The veteran contends that he is entitled to service 
connection for hypertension on a direct basis.  He has also 
claimed entitlement as secondary to a service connected 
sinusitis, but the secondary service connection claim is not 
before the Board, and was referred to the RO to address.  The 
Board shall only consider entitlement on a direct basis.

Service medical records reveal no evidence of hypertension.  
A blood pressure reading in August 1979 was 122/88 a reading 
of June 1980 was 130/86 and a reading of August 1981 was 
110/90.  Otherwise, the legible blood pressure readings in 
the service medical records were lower.  

The separation examination of November 1981 was 120/80 and 
noted no other cardiovascular findings of significance.  
Service records in February 1982, following treatment for the 
motor vehicle accident, noted blood pressure readings of 
146/90 and 128/82.  

The file does not contain medical records for the year 
following his discharge from service.  However, a May 1986 
medical clinic notation, nearly four years after discharge, 
revealed a blood pressure reading of 120/81.  

VA treatment records from June 1994 to February 1995 revealed 
treatment for various respiratory complaints, including chest 
pain.  Hypertension was diagnosed in April 1995 treatment 
record.  The veteran was on Verapamil.  

Subsequent evidence to include VA medical records and private 
medical records submitted after June 2000 reveal ongoing 
treatment for hypertension and cardiovascular problems.  
However none of these records contain evidence linking this 
hypertension to active duty, nor does it reflect that the 
veteran's hypertension was first manifested within one year 
of his discharge from active duty.  

Subsequent evidence, to include VA medical records and 
private medical records submitted in September 2002, reveal 
ongoing treatment for hypertension through 2002.  However 
these records do not contain any medical opinion linking the 
veteran's hypertension to service and there is no additional 
evidence showing the hypertension to have become manifest 
within one year of discharge.


Asthma

The veteran contends that he is entitled to service 
connection for asthma as secondary to his service connected 
sinusitis.  Service medical records reveal no treatment or 
diagnosis of asthma.  



He was repeatedly treated for sinusitis throughout service, 
with occasional upper respiratory symptoms noted that 
included a sometimes productive cough, as documented in 
August 1979, May 1981, and August 1981.   He  underwent left 
Caldwell-Luc sinus surgery in September 1980.  His separation 
examination included a chest X ray that was within normal 
limits.

VA treatment records from June 1994 through February 1995 
reveal comprehensive treatment for upper respiratory 
problems, allergies and sinus problems during this time span.  
He was repeatedly treated for respiratory symptoms, including 
wheezing, and was diagnosed with asthma in October 1994.  

At times, he was treated simultaneously for symptoms of 
sinusitis and asthma.  The history of chronic sinusitis was 
duly noted in the treatment records which addressed asthma 
complaints, but there was no opinion regarding the 
relationship between these disorders. 

Other VA treatment records from 1995 through 1997 involved 
further treatment for sinus, asthma and allergy complaints.  
A November 1995 second opinion from an asthma and allergy 
consultation noted significant positive reactions to a wide 
variety of common aeroallergens.  The impression rendered was 
one of perennial allergic rhino-conjunctivitis with 
sinusitis.  Apparently the computerized axial tomographic 
(CAT) scans were noted to have been unremarkable in terms of 
any persistent sinus disease and, therefore an approach to 
better control the allergies was deemed appropriate.  

The report from a June 1995 VA examination for respiratory 
diseases diagnosed allergic rhinitis and sinusitis (status 
post Caldwell-Luc on the left) and asthma.  An opinion was 
forwarded that sinusitis and bronchial asthma are not related 
to each other as cause/effect.  They are usually expression 
of a common denominator, i.e., an allergic background.  

Also of record is a VA treatment record from February 1996, 
wherein the pulmonary clinic referred the veteran to the ENT 
clinic requesting that they see this asthmatic who has 
chronic rhinitis, which may be exacerbating his asthma.  This 
referral separately diagnosed chronic rhinitis and maxillary 
sinusitis.

The report from an April 1997 VA examination noted the 
history of sinusitis beginning in 1979 and of asthma 
beginning in 1994.  Again, sinusitis, post Caldwell-Luc 
surgery and asthma were diagnosed.  The opinion rendered 
regarding the relationship between the two was that both 
conditions are due to allergic reactions, but that sinusitis 
does not cause asthma.  

Among the evidence submitted in September 2002 is an medical 
article dated in October 2000 from Post Graduate Medicine 
discussing the relationship between sinusitis and asthma and 
indicating that the two diseases sometimes coexist with each 
other.  Also submitted are VA treatment records showing an 
episode of coughing up blood in January 2000 and treatment 
for an upper respiratory infection in November 2001 as well 
as continued bouts of sinusitis.  These records show that he 
continued to take medication for his asthma through 2001.  
None of these additional records suggest any link between the 
veteran's sinusitis and his asthma.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 1991 & Supp. 
200@); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).




Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).


Analysis

Epididymitis

Upon review of the evidence, the Board finds that entitlement 
to service connection for epididymitis not warranted.  The 
record contains no evidence of a recurrent epididymitis 
consistent with the existence of a chronic disease under 
38 C.F.R. § 3.303.  There is no medical evidence of a current 
epidymidis disability apart from the recent finding of 
testicular anomaly (epididymal cyst) in May 1993.  Nor is 
there any competent medical opinion linking the epididymal 
cyst noted in May 1993 to active service, to include the 
epididymitis treated in service.

With regard to the requirement of medically diagnosed current 
disability, the CAVC has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent medical evidence 
that the appellant currently has epididymitis, the Board must 
find that a grant of the veteran's claim for service 
connection is not warranted.


Hypertension

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure. Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).

The CAVC in Williams v. Derwinski, 2 Vet. App. 552 (1992), in 
addressing the issue of service connection for hypertension 
stated, "as this Court articulated in Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992), 'in order to be eligible for a 
minimal rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'"  Williams, supra.  

Upon review of the evidence, the Board finds that entitlement 
to service connection for hypertension is not warranted.  
There is no medical evidence of hypertension in service.  The 
service medical records do show a few sporadic instances of 
mildly elevated blood pressures, where the diastolic pressure 
was 90 or close to 90.  

However, blood pressures during service were not 
consistently, or even predominantly, elevated.  There is also 
no evidence that diastolic blood pressure was predominantly 
above 100 or other evidence of cardiovascular pathology 
within the one year presumptive period following service.  In 
fact, hypertension was not diagnosed until more than 10 years 
after discharge.  Moreover, there is no competent medical 
opinion linking the post service diagnosed hypertension to 
the veteran's period of service on any basis.  There exists 
no basis upon which to predicate a grant of entitlement to 
service connection.


Asthma

There is no evidence of record to support a claim for service 
connection for asthma on a direct basis.  Specifically, there 
is no medical evidence of in-service occurrence or 
aggravation of this disease.  

The Board also finds that the claim for service connection 
for asthma secondary to sinusitis is not supported by 
credible medical evidence.  Specifically, there is no medical 
evidence of record which suggests that the asthma was caused 
or aggravated by his service connected sinusitis.  In fact, 
the opinions from the VA examinations of 1995 and 1997 
specifically state that there is no such causal relationship 
between these two disorders.  Likewise, the February 1996 
referral from the VA pulmonary clinic to the ENT clinic also 
does not serve to support the claim for asthma, as it 
specifically attributes an exacerbation of asthma to chronic 
rhinitis, not to the separately diagnosed maxillary 
sinusitis.  The chronic rhinitis is shown to be of an 
allergic nature in the June 1995 VA examination.  Although 
the veteran has claimed that he has asthma secondary to his 
service connected sinus problems, his lay assertions of 
causation cannot constitute evidence to support this claim 
for service connection for asthma as secondary to a service 
connected disorder.  See Espiritu, Grottveit, Jones, Allen, 
Supra.

In conclusion, the Board finds that the veteran has not 
submitted evidence showing entitlement to service connection 
for asthma on a direct or secondary basis is warranted.  The 
claim, therefore, must be denied. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for right epididymitis, 
hypertension with chest pain, and asthma to include as 
secondary to service-connected sinusitis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right epididymitis is 
denied.

Entitlement to service connection for hypertension with chest 
pain is denied.

Entitlement to service connection for asthma, to include as 
secondary to service-connected sinusitis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

